Citation Nr: 0334241	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of blood 
clots of the leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946, and from September 1950 to May 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision that 
denied service connection for residuals of blood clots of the 
leg.  The veteran perfected an appeal of that denial to the 
Board.  

In October 2000, the veteran testified during a hearing 
before an RO hearing officer; a transcript of that hearing 
was conducted in October 2000.

In November 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion for advancement on the docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


REMAND

The Board's preliminary review of the claims file reveals 
that additional RO action on the claim on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002.  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran contends that an in-service injury aboard ship in 
1946 (not reflected in his service medical records contained 
in the claims file), caused him to subsequently develop blood 
clots of the leg.  Unfortunately, several private physicians 
who treated him after separation from service are deceased 
and have apparently destroyed his medical records.  The Board 
does note, however, that the veteran has been treated more 
recently by several private physicians.  The RO should 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

The RO should also furnish the veteran another opportunity to 
present information and/or evidence in support of his claim.  
In this regard, the Board notes that, in a July 2001 letter, 
the RO invited the veteran to provide information and/or 
evidence to support his claim within 60 days of the date of 
the letter.  However, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The 60-day response period provided in this case clearly is 
short of the statutory one-year response period.  Therefore, 
since this case is being remanded for additional development 
described above, the RO must take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

The Board points out that adjudication of the claim should 
include an additional theory of entitlement:  service 
connection for the claimed condition based on radiation 
exposure.  It appears that the veteran claims that he was 
exposed to atomic radiation when his ship, the USS Auburn, 
was docked around Nagasaki for 65 days.  Hence, on remand, 
the RO should consider service connection for the residuals 
of blood clots of the leg, to include as to due to exposure 
to ionizing radiation.  The Supplemental Statement of the 
Case (SSOC) that explains the bases for the RO's 
determinations must include citation to pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to the March 2002 SSOC, as well as 
the pertinent legal authority governing claims based on 
exposure to ionizing radiation. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should specifically request that the 
veteran complete and addresses for Drs. 
Stem, Carnick and Solace, and 
authorization to enable the RO to obtain 
all pertinent records from each 
physician.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this period is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  The RO 
must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary, as well as 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for on appeal (to include as a 
result of exposure to ionizing radiation) 
in light of all pertinent evidence and 
legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003) and 
the pertinent legal authority governing 
claims based on exposure to ionizing 
radiation, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




